Citation Nr: 0520318	
Decision Date: 07/26/05    Archive Date: 08/03/05

DOCKET NO.  02-00 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a higher evaluation for malaria, currently 
evaluated as noncompensable.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The appellant served on active duty from August 1967 to July 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  The RO, in its decision, continued a 
noncompensable evaluation for malaria and denied service 
connection for hearing loss and a skin rash.  

In the appellant's January 2002 substantive appeal, he 
requested a hearing before the Board.  The Travel Board 
hearing was scheduled for September 2002.  The appellant 
requested that the hearing be rescheduled, however; this was 
not completed and the case was forwarded to the Board for 
appellate disposition.  In December 2002, the Board remanded 
the claims on appeal for compliance with the outstanding 
hearing request noted above.  The hearing was rescheduled for 
May 2004.  The appellant failed to appear.  Notice of the 
hearing was sent to the last known address of record and was 
not returned as undeliverable.  The regularity of the mail is 
presumed.  As such, the hearing request is deemed withdrawn. 
38 C.F.R. § 20.704(d).

The matters were returned to the Board in September 2004.  At 
that time, the Board remanded the appellant's claims for 
further development and adjudication in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA).  The claims 
are now ready for appellate disposition.


FINDINGS OF FACT

1.  The appellant has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.  

2.  Malaria is not currently an active disease nor is there 
any residuals thereof.  There have been no relapses confirmed 
by the presence of malarial parasites in blood smears.

3.  The appellant is not a veteran of combat.

4.  The appellant did not incur bilateral hearing loss due to 
any incident of active military service.  

5.  The appellant did not incur a skin disability due to any 
incident of active military service.  


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act has been satisfied.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

2.  The criteria for a compensable rating for malaria have 
not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.88b, Diagnostic 
Code 6304 (2004).  

3.  The criteria for the establishment of service connection 
for bilateral hearing loss are not met.  38 U.S.C.A. §§ 
101(24), 1110, 1131 (West 2002). 

4.  The criteria for the establishment of service connection 
for a skin disability are not met.  38 U.S.C.A. §§ 101(24), 
1110, 1131 (West 2002). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the VCAA and other 
applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

The Board has considered whether the requirements of the VCAA 
have been fulfilled.  First, there is no issue as to the 
substantial completeness of the application.  38 U.S.C.A. 
§ 5102 (West 2002).  The August 2000 claims appeared 
substantially complete on their face.  The appellant has 
clearly identified the disabilities in question and the 
benefits sought.  Further, he referenced the bases for the 
claims.  

In September 2000, the RO sent a development letter to the 
appellant informing him of the evidence and information 
necessary to "well-ground" a claim.  However, the VCAA 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

In specific compliance with Quartuccio, the RO advised the 
appellant by letters dated in February 2003and October 2004 
of what evidence would substantiate the claims on appeal, and 
of then-current efforts towards obtaining relevant evidence.  
The letters advised the appellant of the specific allocation 
of responsibility for obtaining such evidence.  

As the VCAA notices in this case were not provided to the 
appellant prior to the initial agency of original 
jurisdiction (AOJ) adjudication of the claims in January 
2001, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  

In Pelegrini, the Court recognized that where pre-initial-AOJ 
adjudication notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice because an initial AOJ adjudication had already 
occurred.  Instead, the appellant has the right to VCAA 
content-complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claims, the 
October 2004 notice was provided pursuant to Board remand in 
September 2004, and the content of the notice fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claims.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c). Service medical and 
personnel records, reports of VA examination, and private 
medical records have been obtained in support of the 
appellant's claims.  Additional VA examinations are not 
necessary in the instant case. 38 U.S.C.A. § 5103A(d).  There 
is sufficient medical evidence to make a decision on the 
claims.  Id.   There will be no prejudice to the veteran if 
the Board decides his appeal at this time and the Board will, 
therefore, proceed to consider the appellant's claims on the 
merits.  Bernard, supra. 

There is no indication that there is any other probative 
evidence available that has not been obtained concerning the 
issues on appeal.  The appellant was clearly advised as to 
which portion of evidence was to be provided by him and which 
portion was to be provided by VA.  The requirements of the 
VCAA have been satisfied, and there is no additional evidence 
that needs to be provided.  Quartuccio, supra.  

In sum, the record indicates that VA has done everything 
reasonably possible to assist the appellant.  Adjudication of 
the claims may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991). Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the appellant's claims on 
the merits.  

I. Increased Rating for Malaria

The Merits of the Claim

The appellant contends that he is entitled to a compensable 
rating for his malaria.  Specifically, he has asserted that 
his symptomatology, to include vague cold and sweating 
episodes averaging twice a year for the last several years, 
warrants a higher evaluation. Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal as to this issue 
will be denied.

The record reflects that service connection for malaria was 
granted in a February 1971 rating decision.  Service 
connection was granted, based in pertinent part, on the 
appellant's service medical records, which revealed he was 
hospitalized and treated for malaria in December 1968.  There 
were no recurrences of malaria in service.  The RO determined 
that the only attack of malaria occurred in service and there 
were no subsequent recurrences of malaria since the 
appellant's discharge from service.  As such, a 
noncompensable rating was assigned effective July 1970. 

The appellant filed a request for an increased rating in 
August 2000.  The RO continued the noncompensable evaluation 
in a January 2001 rating decision. The appellant disagreed 
with the noncompensable evaluation and initiated the instant 
appeal.  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder. The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations. See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present. 38 C.F.R. §§ 4.1 and 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).
  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41, 
which require the evaluation of the complete medical history 
of the veteran's condition.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  
38 C.F.R. § 4.7.  When the minimum schedular evaluation 
requires residuals and the schedule does not provide a 
noncompensable evaluation, a noncompensable evaluation will 
be assigned when the required residuals are not shown.  38 
C.F.R. 
§ 4.31.

A claimant may not be compensated twice for the same 
symptomatology, as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The Court has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

The appellant's malaria is rated as noncompensable under 
38 C.F.R. § 4.88b, diagnostic code 6304.  Under diagnostic 
code 6304, a 100 percent rating is assigned for malaria as an 
active disease. 38 C.F.R. § 4.88b.  A note following 
diagnostic code 6304 indicates the diagnosis of malaria 
depends on the identification of the malarial parasites in 
blood smears. Id.   Relapses must be confirmed by the 
presence of malarial parasites in blood smears. Id.   
Thereafter, the rating specialist is instructed to rate 
residuals such as liver or spleen damage under the 
appropriate system. Id.

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration finds that the appellant's 
malaria warrants no more than the noncompensable evaluation 
currently assigned. While the appellant has complained of 
vague cold and sweating episodes averaging twice a year for 
the last several years, the objective medical evidence of 
record contains no findings that the appellant had a relapse 
of malaria or manifested any residuals thereof. 38 C.F.R. 
§ 4.88b, diagnostic code 6304.

Private medical records from the Wellness Plan and East Area 
Health Center are devoid of any evidence of a relapse of 
malaria confirmed by the presence of malarial parasites in 
blood smears.  There has also been no indication that the 
appellant has any residuals of malaria such as liver or 
spleen damage.

Upon VA examination in November 2004, the appellant reported 
that he had a recurrence of malaria symptoms in the mid 
1980's.  However, he denied any subsequent typical malarial 
symptoms or recurrences.  He indicated that he was not taking 
any medications for residuals of malaria.  He denied any 
cerebral symptoms or anemia related to malaria.  The 
appellant was noted to have a hepatitis C infection and 
cirrhosis of the liver with a history of chronic drug and 
alcohol abuse.  

Physical examination revealed no obvious nutritional 
deficiency.  Oropharynx examination was benign.  There was no 
lymphadenopathy, pallor, anemia, hepatosplenomegaly, engorged 
veins, or ascites.  No focal neurological signs were 
elicited.  The examiner diagnosed the appellant with malaria 
treated and cured in December 1968, with no active or 
residuals of malaria as per the current examination.

The Board has also considered rating the appellant's service-
connected disability under a different Diagnostic Code, but 
finds none that may be assigned on the facts of record or 
which would avail the appellant of a higher disability 
rating. The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology. Any change 
in a Diagnostic Code by a VA adjudicator must be specifically 
explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

There is no indication of record that the appellant's malaria 
is productive of any other infectious diseases, immune 
disorders, or nutritional deficiencies. 38 C.F.R. § 4.88b, 
diagnostic codes 6300-6354.  Should the appellant's 
disability picture change in the future, he may be assigned a 
higher rating. See 38 C.F.R. § 4.1.  At present, however, 
there is no basis for assignment of an evaluation other than 
those noted above. 

The evidence does not reflect that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  Service Connection for Bilateral Hearing Loss & Skin 
Disability

The Merits of the Claims

The appellant contends that he incurred bilateral hearing 
loss and a skin disease as a result of his active military 
service.  Specifically, the appellant has attributed his 
current hearing loss to in-service noise exposure and his 
skin disease to treatment for malaria.  Having carefully 
considered the appellant's claims in light of the record and 
the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and the 
appeals as to these issues will be denied.

The law provides that service connection may be granted for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  The resolution 
of this issue must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Rose v. West, 11 Vet. App. 169, 171 (1998).  

With regard to the second prong of the Pond/Rose inquiry, the 
Board has considered potential application of the provisions 
of 38 U.S.C.A § 1154(b), which would in appropriate 
circumstances relieve the appellant of providing evidence of 
the existence of a disease or injury in service.  See 38 
U.S.C.A § 1154(b)  (Providing in substance that in the case 
of veterans of combat, VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran. Service- 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary); see 38 C.F.R. § 
3.304(d).

The record does not support a finding that the appellant is a 
veteran of combat. Firstly, his service medical and personnel 
records indicate that his military occupational specialty was 
as a wireman.  Additionally, while the appellant had foreign 
service in Vietnam and served in support of the TET Counter 
Offensive as a wireman, he was not in receipt of any awards 
or commendations that would indicate combat service.  While 
the lack of annotations as to combat service is not 
dispositive of the question, there is no other evidence to 
support a finding of combat service.  

Finally, as to the claims at issue, as will be noted below, 
his service medical records contradict his current assertions 
as to in-service incurrence.  Stated alternatively, this is 
not a matter where service medical records are unavailable.  
Thus, the provisions of 38 U.S.C.A § 1154(b) are not for 
application in this matter.

Bilateral Hearing Loss:  The appellant contends that he 
incurred bilateral hearing loss as a result of his active 
duty service.  Specifically, he asserts that he was exposed 
to loud noises while stationed in Vietnam.

For a hearing loss claim, impaired hearing will be considered 
a disability for VA purposes when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores, using the Maryland CNC Test, are less 
than 94 percent.  See 38 C.F.R. § 3.385.

The appellant's service medical records are devoid of any 
complaints or diagnoses of bilateral hearing loss.  During 
the appellant's July 1970 separation examination, pure tone 
thresholds, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
30
25
LEFT
15
15
15
20
15

Post-service, private medical records from the Wellness Plan 
and East Area Health Center reveal the appellant failed a 
hearing test in June 1995.  Puretone thresholds in decibels 
were not provided.  The appellant denied hearing loss on the 
same date.  In June 2000, the appellant did complain of left 
sided hearing loss, however; once again puretone thresholds 
in decibels were not recorded.  There were no nexus opinions 
provided.

Upon VA examination in November 2004, the appellant informed 
the examiner that he was exposed to noise from guns being 
fired near his head during his military service.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
20
55
LEFT
5
10
10
30
75

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
The appellant was diagnosed with moderate sensorineural 
hearing loss at 4000 hertz in the right ear and mild to 
moderately severe sensorineural hearing loss at 3000 to 4000 
hertz in the left ear.  The examiner reviewed the claims 
folder and indicated that hearing thresholds at the 
appellant's separation from service showed mild hearing loss 
at 3000 hertz for the right ear and normal hearing for the 
left ear.  The findings were considered normal for VA 
compensation purposes.  The examiner opined hearing loss was 
therefore not likely due to military noise exposure.
Thus, there is no evidence of record to substantiate the 
critical second and third components of the Pond/Rose 
inquiry, as enumerated above.   The service medical and 
personnel records do not support a finding of any incident of 
bilateral hearing loss in service.  Further, there is no 
evidence of a nexus between any currently diagnosed hearing 
loss and the appellant's service.  

In this circumstance, there is no duty on the part of VA to 
provide an additional medical examination, because as in 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the 
appellant has been advised of the need to submit competent 
medical evidence indicating that he has the disorder in 
question, and further substantiating evidence suggestive of a 
linkage between his active service and the current bilateral 
hearing loss.  The appellant has not done so, and no evidence 
thus supportive has otherwise been obtained.  Here, as in 
Wells, the record in its whole, after due notification, 
advisement, and assistance to the appellant under the VCAA, 
does not contain competent evidence to suggest that bilateral 
hearing loss is related to the appellant's military service.        

There is no competent evidence that "the disability or 
symptoms may be associated with the claimant's active 
military . . . service."  38 U.S.C.A § 5103A(d); cf. Charles  
v. Principi, 16 Vet. App. 370 (2002) (Holding that under 38 
U.S.C.A 
§ 5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence, [including statements of the 
claimant]," and where, the claimant had been diagnosed to 
have tinnitus, and had proffered competent lay evidence that 
he had had continuous symptoms of the disorder [i.e., ringing 
in the ears] since his discharge.  Because there was evidence 
of record satisfying two of the requirements of the statute, 
i.e., competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).    

Based on the foregoing, the claim is denied.  

Skin Disease:  The appellant contends that he incurred a skin 
disease as a result of his active duty service.  The 
appellant's service medical records are devoid of any 
complaints or diagnoses of a skin disease.  Reports of 
medical examination dated in December 1968 and July 1970 were 
similarly negative.  There were a few small scars on the 
appellant's face and back noted in December 1968.  

Service medical records indicate the appellant was 
hospitalized in December 1968 for Malaria, P-vivax.  The 
appellant was treated with a combination of Chloroquine 2500 
milligrams and Quinine 13.65 grams over a period of seven 
days.  The appellant remained afebrile and asymptomatic 
throughout the rest of his hospital stay and was evacuated to 
the Continental United States (CONUS) for reassignment.

Post service, private medical records from the Wellness Plan 
and East Area Health Center indicate the appellant was 
treated for plantar lesions in 1990 and calluses of the soles 
in 1996.  In March 1998, he complained of a rash on his arms 
and legs.  In 1999, he was treated for hyperkeratoic lesions 
on his feet.  No nexus opinions were provided.  

Upon VA examination in November 2004, the appellant presented 
with subjective complaints of flaky spots on his arms, legs, 
buttock, and trunk developing in the early 1970's.  Physical 
examination revealed: gynecomastia, 1% of total body surface 
area of the macular dyschromia on the right shoulder; 0.5 % 
of guttate dyschromia on the left upper arm; scaly nails and 
nail pits on the fingers; hyperhidrosis of the palms and 
soles of the feet; guttate scaly plaques on the each leg; 
serotic ankles; and possible fungal hyphae of the soles of 
the feet.  

The examiner diagnosed the appellant with tinea pedis, 
hyperhidrosis, psoriasiform type rash of the legs, diffuse 
dyschromia, and xerosis of the ankles.   Onset was determined 
to be no earlier than 1972.  The examiner indicated that 
while chloroquine used for treating the appellant's malaria 
in service could induce psoriasis, it was not likely that the 
delineated skin disorders were related to the appellant's 
military service as he stopped taking the chloroquine in 1970 
and did not have patchy hair loss. 
 
Despite evidence of a current diagnosis of  tinea pedis, 
hyperhidrosis, psoriasiform type rash of the legs, diffuse 
dyschromia, and xerosis of the ankles, there is no evidence 
of record to substantiate the critical second and third 
components of the Pond/Rose inquiry, as enumerated above.  
The service medical and personnel records do not support a 
finding of any incident of skin disease in service.  Further, 
there is no evidence of a nexus between any currently 
diagnosed skin diseases and the appellant's service.  

In this circumstance, there is no duty on the part of VA to 
provide an additional  medical examination.  The appellant 
has been advised of the need to submit competent medical 
evidence indicating that he has a skin disease, and further 
substantiating evidence suggestive of a linkage between his 
active service and the current disorder. Wells, supra.  The 
appellant has not done so, and no evidence thus supportive 
has otherwise been obtained.  The record in its whole, after 
due notification, advisement, and assistance to the veteran 
under the VCAA, does not contain competent evidence to 
suggest that the appellant incurred a skin disease as a 
result of his military service.        
  
Thus, the preponderance of the evidence is against the claim, 
and the appeal must therefore be denied. 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

In sum, there can be no doubt that the appellant rendered 
valuable and honorable service to the nation.  However, while 
the Board is grateful for this service, there is 


insufficient evidence to link any of the appellant's 
currently claimed disabilities to any incident of his 
military tenure.  

ORDER

Entitlement to a compensable evaluation for malaria is 
denied.

Service connection for bilateral hearing loss is denied.

Service connection for a skin disability is denied.


	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


